In an action to recover damages for breach of contract, plaintiff appeals from an order-judgment of the Supreme Court, Westchester County, dated July 25, 1972, which granted defendants’ motion for summary judgment dismissing the complaint. Order-judgment affirmed, with $20 costs and disbursements. In our opinion, the proof contained in the record estab*701lishes as a matter of law that plaintiff’s acceptance did not comply with defendants’ offer, particularly with reference to the balance sheet item concerning loans to officers, and that there was not a meeting of minds upon all essential terms of the agreement. Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.